Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitations of “the transmit message” and “the first messages” lack antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19, 22-23, and 25-33 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al (US 2019/0109671). Hereinafter referred to as Takahashi.
Regarding claims 16, 27-28, and 31, Takahashi discloses a network node for coupling to a communication bus, the node comprising: a receiver configured to receive one or more messages from the communication bus from other nodes coupled to the communication bus (see figure 1: Plurality of bus nodes in communication with each other over a bus network); and a transmitter configured to transmit one or more first messages having a first message format on the communication bus for communicating with said other nodes coupled to the communication bus (see paragraph [0078] and figure 1: Plurality of bus nodes in communication with each other over a bus network using a predefined format), the transmitter further configured to transmit one or more diagnosis messages having a second message format on the communication bus for use in determination of communication errors, wherein said transmitter is configured to send said one or more diagnosis messages having one or more of: (i) a predetermined pattern of symbols different to the symbols of the first messages (see paragraph [0078] and figure 1); (ii) a predetermined sending schedule different to the sending schedule used for the first messages; (iii) a predetermined line encoding method different to the line encoding used for the first messages; (iv) a predetermined bit rate different to the bit rate used for the first messages; (v) a predetermined position in one or more of the first messages; (vi) a predetermined signalling frequency that is out of a frequency band used for transmission of the first messages; (vii) a predetermined signal strength different from the signal strength used to send the first messages.
Regarding claim 17. Takahashi discloses a network node wherein the predetermined pattern of symbols comprises one or more of: a constant pattern that provides for a constant differential voltage to be applied to the communication bus; a repeating symbol unit repeated for a predetermined time, wherein the symbol unit comprises two or more symbols (see at least paragraph [0156]). 
Regarding claim 18. Takahashi discloses a network node wherein the network nodes is configured to use the predetermined sending schedule to provide for the transmitting of the diagnosis messages at predetermined times relative to a system clock of the node, the system clock configured to be synchronized with system clocks of other nodes coupled to the communication bus.
Regarding claim 19. Takahashi discloses a network node wherein the predetermined line encoding method for the diagnosis messages comprises the use of non-return-to-zero code and the predetermined line encoding method for the first messages comprises use of a line code other than non-return-to-zero code (see paragraph [0078] and figure 1). 
Regarding claim 22. Takahashi discloses a network node wherein the predetermined position in one or more of the first messages comprises a position within a data field of a frame that forms the first message (see paragraph [0078] and figure 1).
Regarding claim 23. Takahashi discloses a network node, wherein the predetermined bit rate comprises use of a first predetermined bit rate followed by a second predetermined bit rate, different to the first in the diagnosis message (see paragraph [0078] and figure 1).
Regarding claim 25. Takahashi discloses a network node wherein the diagnosis message has a predetermined pattern of symbols different to the symbols of the first messages and a predetermined sending schedule (see paragraph [0078] and figure 1).
Regarding claim 26. Takahashi discloses a network node wherein the diagnosis message has a predetermined pattern of symbols different to the symbols of the first messages and a predetermined signal strength different from the signal strength used to send the first messages (see paragraph [0078], [0156] and figure 1).
Regarding claim 29. Takahashi discloses a network node, wherein the node is configured to filter said diagnosis message from said first messages and set said flag based on one or more of the diagnosis messages (see paragraph [0078], [0068]-[0069] and figure 1).
Regarding claim 30. T Takahashi discloses a he network node wherein the flag is set based on a plurality of diagnosis messages (see paragraph [0078], [0068]-[0069] and figure 1).
Regarding claim 32. Takahashi discloses a method comprising setting at least one flag indicative of deterioration of communication over the communication bus based on one or more of: (i) receipt of one or more diagnosis messages having a pattern of symbols that deviates from said predetermined pattern of symbols above a threshold; (ii) receipt of one or more diagnosis messages at times that deviate from the predetermined sending schedule by more than a threshold amount; (iii) receipt of one or more diagnosis messages that include errors in the predetermined line encoding method used for the diagnosis messages above a threshold amount; (iv) receipt of one or more diagnosis messages that have a signal strength less than a predetermined 
Regarding claim 33. Takahashi discloses a network comprising communication bus and at least two nodes coupled to the communication bus, at least two of the at least two nodes comprising network nodes as defined in claim 16 (see at least figure1).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Unterweger et al (US 2021/0107397). Hereinafter referred to as Unterweger.
Regarding claim 24, Takahashi discloses all the limitations of the claimed invention with the exception that the node comprises a controller area network, CAN, node configured for transmitting said one or more first messages in accordance with one of the CAN protocol, the CAN FD protocol and the CAN XL protocol. However, Unterweger, from the same field of endeavor, teaches node comprises a controller area network, CAN, node configured for transmitting said one or more first messages in accordance with one of the CAN protocol, the CAN FD protocol and the CAN XL protocol (see at least paragraph [0030]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Unterweger, as indicated, into the communication method of Takahashi for the purpose of improving network agility and flexibility.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416. The examiner can normally be reached Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476